Case 2:16-cv-07349-JVS-AGR Document 344 Filed 08/25/20 Page 1 of 2 Page ID #:17365



    1    CHRISTOPHER D. BRIGHT
         (SBN 206273)
    2    christopher.bright@morganlewis.com
         MORGAN, LEWIS & BOCKIUS LLP
    3    600 Anton Boulevard, Ste. 1800
    4
         Costa Mesa, California 92626
         Telephone: 714.830.0600
                                                                    JS-6
         Facsimile: 714.830.0700
    5
         MICHAEL J. LYONS
    6    (SBN 202284)
         michael.lyons@morganlewis.com
    7    AHREN C. HSU-HOFFMAN
         (SBN 250469)
    8    ahren.hsu-hoffman@morganlewis.com
         EHSUN FORGHANY
    9    (SBN 302984)
         ehsun.forghany@morganlewis.com
   10    THOMAS Y. NOLAN
         (SBN 312025)
   11    thomas.nolan@morganlewis.com
         MORGAN, LEWIS & BOCKIUS LLP
   12    1400 Page Mill Road
         Palo Alto, CA 94304
   13    Telephone: 650.843.7226
         Facsimile: 650.843.4001
   14
         Attorneys for Defendant,
   15    APRICORN
   16                          UNITED STATES DISTRICT COURT
   17
                              CENTRAL DISTRICT OF CALIFORNIA
   18
   19    SPEX TECHNOLOGIES, INC.              CASE NO.: 2:16-CV-07349 JVS
                                              (AGRx)
   20
                Plaintiff
   21                                         Hon. James V. Selna
                v.
   22                                         AMENDED JUDGMENT
   23    APRICORN
   24           Defendant,
   25
   26
   27
   28
Case 2:16-cv-07349-JVS-AGR Document 344 Filed 08/25/20 Page 2 of 2 Page ID #:17366



    1         On March 23, 2020, this Court entered Judgment in favor of SPEX
    2   Technologies, Inc. on its claim for infringement of U.S. Patent No. 6,088,802 (the
    3   “’802 patent”). D.I. 303. Thereafter, on August 10, 2020, this Court granted
    4   Defendant Apricorn’s renewed motion for judgment as a matter of law of no
    5   infringement of the ’802 patent. D.I. 342. Upon consideration of that order, and the
    6   record in this case, it is hereby ORDERED, ADJUDGED, and DECREED that:
    7         (1)    Judgment is entered in favor of Apricorn and against SPEX
    8   Technologies, Inc. (“SPEX”) as to SPEX’s claim for infringement of the ’802 patent;
    9   and that
   10         (2)    SPEX take nothing as to its claim against Apricorn;
   11         (3)    Pursuant to Federal Rule of Civil Procedure 54(d), Local Rule 54-1, and
   12   28 U.S.C. § 1920, Apricorn is the prevailing party in this case and shall recover its costs
   13   from SPEX, and Apricorn is directed to file its proposed Bill of Costs.
   14         The Clerk is directed to CLOSE the above-captioned case.
   15
   16
   17
         Dated: August 25, 2020                    ______________________
   18
                                                   JAMES V. SELNA
   19                                              U.S. District Judge
   20
   21
   22
   23
   24
   25
   26
   27
   28
